Citation Nr: 1643683	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired flat foot disability of the right foot to include as secondary to service-connected disability.

2.  Entitlement to service connection for varicose veins with thrombosis.

3.  Entitlement to service connection for dermatitis and residual scarring of the right lower leg to include as secondary to service-connected disability.

4.  Entitlement to an evaluation in excess of 10 percent for right ankle malleolar deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2011 and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that only three issues have been certified to the Board, service connection for dermatitis of the right lower leg, scars of the right lower leg, and bilateral pes planus; all as secondary to service-connected disability.  The Board finds that the issues of entitlement to service connection for varicose veins with thrombosis and entitlement to an increased evaluation of the right ankle due to instability are also on appeal.  

With respect to the issue of entitlement to service connection for varicose veins with thrombosis, the issue was denied in the April 2013 rating decision.  Although the Veteran did not submit a Notice of Disagreement as to this issue, it was included in the April 2014 Statement of the Case.  In May 2014, the RO received the Veteran's VA Form 9 indicating that he wanted to appeal all the issues listed on the Statement of the Case.  

With respect to the issue of entitlement to an evaluation in excess of 10 percent for right ankle malleolar deformity, in October 2010, the Veteran submitted a claim for an increased evaluation for loss of motion of right ankle as well as the secondary condition of instability of the right ankle.  The February 2011 rating decision denied increased evaluation of right ankle medial malleolar deformity.  The decision noted, "It was shown that you have deformity, giving way, pain, weakness, instability, swelling, and pain.  There was no instability shown on your VA examination."  On February 11, 2011, the RO received the Veteran's notice of reconsideration for loss of motion of the right ankle.  In September 2011, the RO received the Veteran's notice of disagreement with "decision made in regards to the instability of right foot and ankle."  In May 2012, the RO received a written statement by the Veteran in hopes of clarifying his pending claims.  The Veteran stated he requested reconsideration of his claim for increase for right foot medial malleolar deformity for loss of motion.  He then stated that he was requested a DRO appeal for the claim.  The Veteran also stated that he also appealed instability of his right ankle and foot.  A Statement of the Case was issued in February 2013 and included the issue of entitlement to an evaluation in excess of 10 percent for right ankle medial malleolar deformity.  In March 2013, the RO received the Veteran's VA Form 9, he indicated that he wanted to appeal all the issues listed on the Statement of the Case.  This would include the issue of entitlement to an evaluation in excess of 10 percent for right ankle medial malleolar deformity.  In addition, the Veteran noted on page 2 of the VA Form 9 that the VA examination of the right ankle was inadequate.  The Veteran also noted that with respect to instability, he indicated that the October 2010 Decision noted evidence of instability and abnormal weight bearing.  

Thus, the Board finds that the Veteran has perfected his appeals with respect to the issues of entitlement to service connection for varicose veins with thrombosis and entitlement to evaluation in excess of 10 percent for right ankle malleolar deformity; these issues have been added above.  The Board also advises that the issue of entitlement to evaluation in excess of 10 percent for right ankle malleolar deformity includes any right ankle symptoms such as instability that are associated with the service-connected condition.    

In March 2016, the Veteran testified at a videoconference hearing.  He was at the Roanoke, Virginia RO for the hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of evaluation in excess of 10 percent for right ankle malleolar deformity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired flat foot disability of the right foot is as likely as not related to service-connected right ankle disability.

2.  The Veteran's varicose veins unequivocally preexisted service and unequivocally were not aggravated by service; the Veteran does not have a current, chronic thrombosis disability.

3.  The Veteran's chronic mechanical dermatitis and residual scarring of the right lower leg is as likely as not related to treatment for service-connected disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, an acquired flat foot disability of the right foot is causally related to service-connected right ankle disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Varicose veins clearly and unmistakably preexisted service and were not aggravated therein and a chronic disorder manifested by thrombosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, chronic mechanical dermatitis and residual scarring is causally related to service-connected disability.  38 U.S.C.A. §§ 1110 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010, April 2012, and May 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

Moreover, during the March 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to the issues decided herein. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran contends that his acquired flat foot disability of the right foot was caused by his service-connected right ankle disability and that his chronic mechanical dermatitis and residual scarring of his lower right leg was caused by the brace prescribed for the treatment of his service-connected right ankle disability.  

With respect to acquired flat foot disability of the right foot, in support of his claim, the Veteran has submitted statements from two VA podiatrists who happen to both be Chiefs of Podiatry.  In November 2011, the VA podiatrist stated, 

His flat foot condition in my medical opinion is more likely than not a result of his service connected disability of limited motion of the right ankle.  [T]he patient has incurred decreased ankle joint range of motion and aided in his diagnosis of pes planus.  

In June 2014, the same VA podiatrist stated,

His flat foot condition is more likely than not a result of his service connected disability of limited motion of the right ankle.  This service connected injury has altered his gait resulting in further pain with ambulation.  ...  He has been treated for several lower extremity conditions that are exacerbated by his service related condition.  He has been treated with custom orthotics orthopedic shoe[]gear as well as an Arizona Brace.  The Arizona Brace was prescribed for his unstable right ankle and his pes planus which are a result of his service connected injury.

In March 2016, a different VA podiatrist stated, 

Other conditions requiring treatment for his right foot/ankle have included total collapse of the arch (with resultant painful foot deformity), pain while ambulating, edema, excessive pronation, altered gait patterns and callosities.  In my experience, it is quite common for an initial injury of this type, to be the inciting cause of the subsequent conditions described above.  It is my opinion, that his subsequent conditions involving his right foot and ankle are, more likely than not, directly related to his service connected ankle condition.

The Veteran underwent VA examination in December 2010 at which time x-rays demonstrated bilateral pes planus and exostosis of the medial malleolus on the right.  The Veteran was diagnosed as having bilateral pes planus unassociated with service-connected right ankle fracture.  After review of the claims file and physical examination of the Veteran, the VA primary care physician stated, 

The veteran[']s flat footedness is bilateral which would make it much more likely to be either congenital or related to an activity that involves constant trauma to both feet, such as jogging.  Therefore, after interviewing and examin[in]g the veteran and reviewing the c file and all pertinent records, it is the opinion of this examiner that the flat foot is not caused by or a result of in service injury.

A VA medical opinion was obtained in April 2014 which states, 

The evaluation of the right ankle on 11/12/2008 noted a history of the right ankle fracture given by the patient.  (His service medical records do not show a fracture.[)]  He was treated with a short leg walking cast for 2 weeks.  Th[is] was a frequent therapy in sprains of the ankles and knees during this era.  Clinically there was a hypertrophic medial malleolus.  He had good ankle motion and subtalar motion.  There was no neurovascular compromise.  It was felt that he had some bursal irritation related to this exostosis of the medial malleolus.  It was suggested surgery might be of benefit but the resultant scar could be a problem.  He was to return as needed and apparently did not.  It was noted th[at] he was an active person and that he was running up to 3 miles at a time in this time period and had apparently been doing this activity for many years.  Later it was suggested that this type of activity was likely causing worsening of his right ankle foot condition.  It was noted at this time that he was also diagnosed with obesity.  

I reviewed all the service medical records in his claims file.  ... There was a note that he had a right ankle sprain in Jan. 1975 with complete recovery.  There was an ankle sprain noted April 9, 1975.  He was treated with Ace wraps, whirlpool and light duty for 3 days.  He returned May 15, 1975 with a complaint of pain and swelling of the right ankle.  There was no indication of reinjury at that time.  He was seen Sept. 11, 1975 for "the third ankle sprain this year".  He was referred to Orthopedics.  There was swelling but no instability.  His x-rays were negative.  He was in a short leg walking cast for 2 weeks.  Nov. 27, 1975 he had x-rays of the right ankle for stress views.  There was a question of an old calcified deltoid ligament injury.  His history for his last injury to the right ankle was he was playing basketball and injured the ankle.  The vast majority of ankle injuries in this sport (by personal and medical experience) are eversion injuries.  The lateral side of the ankle is injured.  Unfortunately the evaluation by even the orthopedic specialist did not note the specific are of injury.  The x-rays of Nov. 27, 1975 results are not noted.  If there was a calcified injury it would be unlikely to have been related to any injury in 1975.  Calcification of injury to soft tissue (not bone) in the experience of the examiner takes several years.  

I reviewed all his VA records in his claims file.  The podiatrist made an opinion that his flat foot condition was more likely as not a result of his service connected disability of limited motion of the right ankle.  He had not had any problems with his right ankle or right foot until about 2008 some 30 years later.  Traumatic arthritis in the experience of the examiner does not take 30 years with continued us[e] to become evident.  At the time of his 2008 private orthopedic exam there was still not mention of flat feet.  The evaluation of this day was in the light of an inaccurate history and therefore may have been made without a th[o]rough evaluation of both feet and ankles.  It would be less likely as not in the opinion of the examiner that a left foot that was losing the arch and becoming flat would be caused by or related to right foot injury.  The loss of the arches of the feet became apparent after 2008.  

In evaluation of flat feet there are the Type I or what a previous examiner has suggested a developmental finding and often do not require any specific treatment but good supportive shoes.  In fact using inserts can cause worsening of symptoms by creating an arch that is not needed and thus not tolerated.  His military records and his many years of civilian records do not show at any time continuing foot or ankle complaints or any evidence of flat feet until about 2008 (and then only the right foot).  Later both feet have become flat with by his podiatrists notes a "complete collapse of the arches of both feet".  The literature suggest there is an intermediate stage Type II in patients who have hypermobile flat foot with associated ligamentous laxity and "tight heel cords.  The ligamentous laxity may be familial.  The condition can be aggravated by contracture of the gastrocnemius-soleus complex and peroneal muscles.  ... Type III flexible pes planus is uncommon in patients who are younger than 20 years but is often overlooked in those who are older than 50 years.  It may be seen in dancers, ice skaters, and athletes who participate in running sports that require rapid changes in direction (eg, basketball, tennis, soccer, ice hockey) because this change places increased stress across the tibialis posterior tendon.  Type III or clinical pes planus is his apparent diagnosis.  There may be a familial component but the likely cause for both feet to have the same findings is his long history of running not the ankle sprains in 1975.  He had no instability or loss of motion related to the ankle sprains on the right for over 30 years.  The above information is noted in Up To Date.  ...

IS LESS LIKELY AS NOT (less than 50/50 PROBABILITY) CAUSED BY OR A RESULT OF right ankle sprains during his military service.  ... Noted in the literature the causes of flat feet combined with his long history of being entirely asymptomatic in the opinion make the cause of his flat feet less likely as not caused by his in service ankle sprains and as likely as not caused by or related to years of running carrying excess weight and possibly a familial tendency to flat feet.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's acquired flat foot disability of the right foot is related to his service-connected right ankle disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, however, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's acquired flat foot disability of the right foot is related to his service-connected right ankle disability, is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for an acquired flatfoot disability of the right foot is granted.

With respect to dermatitis and residual scarring, the Veteran's VA treatment records indicate that in November 2011 the Veteran presented with a history that his brace rubbed an ulcer on his upper leg which got infected but resolved.  He reported that he used lotion daily, had padding added to the top of the brace, and removed the brace as much as possible if he was not ambulating.  There were no open areas noted on the right lower leg.  Assessment was chronic mechanical dermatitis right lower leg.  

The Veteran underwent VA examination in June 2012.  The examiner noted chronic mechanical dermatitis of the right lower leg secondary to prescription brace which was noted to be healing.  In July 2012, the June 2012 VA examiner stated that the area of skin change in response to brace was described but not measurable.  In August 2012, the June 2012 VA examiner stated that it was less likely than not (less than 50 percent probability) that the Veteran's brace for service-connected right ankle condition caused his dermatitis but rather as cited above secondary to Arizona brace prescribed for flat foot.

In addition, as noted above, the June 2014 VA podiatrist noted that the Arizona Brace was prescribed for his unstable right ankle and his pes planus.

Accordingly, the Board finds that the Veteran's chronic mechanical dermatitis and residual scarring of the right lower leg secondary to prescription brace is as likely as not related to his service-connected disabilities.  Thus, service connection for this pathology is granted.

With respect to varicose veins, the Veteran contends that his job as a postal clerk in the Navy caused his varicose veins during service and that they have worsened over the years.  The Veteran testified in March 2016 that he had a very athletic background and he thought that they were just part of him working out until his legs started getting sore and his veins started getting a little puffy.  The Veteran testified that when he exerted himself and that he was told to rub down his legs with alcohol and keep them elevated when he was off his feet.  The Veteran testified that the first time he actually saw a doctor for his varicose veins was four or five years prior when his legs swelling and were aching.  He was told that in addition to the varicose veins, he had deep vein thrombosis.  

The Board notes that a January 2012 letter from a physician's assistant at Duke University Medical Center, Division of General and Vascular Surgery states,

Of note, it does not appear as though [the Veteran's] present day condition of venous insufficiency of varicose veins is a direct result of his military occupation of a mail clerk per DD214 and standing for long period of time.  Likely, as most venous diseases, this is a genetic condition that was exacerbated by his role in the military. 

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness, as a "history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1). 

If the pre-existing disability was not noted upon entrance to service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran underwent VA examination in April 2013 at which time the Veteran reported that he had a clot to the left leg the year prior and went to Duke for treatment.  The Veteran reported that he was diagnosed with varicose veins by VA three years prior.  The Veteran reported that he had very small varicose veins prior to military service and that he had been told this by his track coach.  The Veteran denied having treatment for varicose veins or thrombosis during military service.  He said that he provided self-care for his veins up until three years prior and was essentially hose use. 

After review of the record and physical examination of the Veteran, the examiner, opined that the Veteran's varicose veins clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that the Veteran's claims file revealed no in-service events for varicosity treatment or treatment of pre-existing varicosities of the lower legs and that further review of the evidence in the claims file did not reveal treatment for lower extremity varicosities post-military service where this care was needed related to an in-service event.  The examiner noted that the current varicosity condition of the lower legs was the natural progression typically seen with varicosities and military service did not permanently aggravate or negatively alter this natural progression.  The examiner noted that the Veteran's military occupation did not permanently aggravate or negatively alter this progress as the veteran worked as a postal clerk.  The examiner noted that review of these military related duties show no proclivity toward permanently aggravating a varicosity condition, that the baseline roles of a military postal clerk does not heighten the risk for a permanent aggravation, and that the duration in this role was also short not concentrated enough to cause injury considering no treatment from aggravation is listed in the military medical records.

An additional VA medical opinion was obtained in July 2015.  After review of the claims file, the examiner, a VA staff physician, opined that the Veteran's varicose veins were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician explained that there was no diagnosis of or treatment for varicose veins during active duty.  The physician also opined that the Veteran's varicose veins, which clearly and unmistakably existed prior to service, were not aggravated beyond its natural progression by an in-service event, injury or illness.

The VA physician noted that the Veteran served in military service as a mail clerk for 3 years and had no documentation of, treatment for, or diagnosis of varicose veins and also had no waiver for varicose veins.  The physician noted that the Veteran also had no ongoing care for varicose veins following military service and no evidence of varicosity in 2007.  The physician stated, 

When seen by Duke University, he relates 20+ year h[istory] of varicose veins worse over the last few years.  There has been almost 40 years following military service - with no ongoing care for varicose veins.  He reports more symptoms within the last 10 years and has been working at a job which requires standing.  Varicose veins are frequently related to heredity as noted by Duke provider...  That provider opined exacerbation of his varicosities by his activities of military service, however, with no medical evidence of diagnosis or care for this condition during active duty or for 35 years following active duty, it is less likely as not that his varicosities which are reported to have existed prior to active duty have been chronically aggravated beyond progression by his activities of military service.

The physician noted that he concurred with prior C&P examiner's opinion.

In this case, the Board concludes that the Veteran's varicose veins were not noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  On the Report of Medical Examination on enlistment in May 1974, the Veteran's vascular system and lower extremities were noted to be normal.  As the condition was not noted upon service, the presumption of soundness thus attaches.  38 C.F.R. § 3.304 (b)(1).  The government may only rebut the presumption of soundness by demonstrating with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)). 

First, the Board finds clear and unmistakable evidence that the Veteran's varicose veins preexisted service.  Notably, the Veteran himself stated that the condition predated service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-309 (concerning varicose veins).  Moreover, this conclusion is compelled by the medical examiners and evidence on file as reported above.

Second, the Board finds clear and unmistakable evidence that the Veteran's preexisting varicose veins were not aggravated by service.   In this case, the Veteran does not contend, and the evidence does not demonstrate, that he sought treatment for varicose veins in service.  The service treatment records are absent complaints, findings or diagnoses of varicose veins during service.  On the clinical examination for separation from service, the Veteran's vascular system and lower extremities were not noted to be abnormal.  

The Board notes that, once again, there is a difference of opinion among the medical professionals.  Here, there are legitimate reasons for accepting the VA examiners' unfavorable medical opinion over the private physician's assistant's favorable medical opinion.  It does not appear that the private provider had access to the Veteran's claims file including his service treatment records that are absent any complaints of or treatment for varicose veins until decades after his discharge from service.  
 
Medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2013 and July 2015 VA examiner's opinions clearly detailed the Veteran's current condition and reasons why the Veteran's military service clearly and unmistakably did not aggravate the condition.  The Board finds the April 2013 and July 2015 VA opinions both credible and probative. 

The Board must also consider the Veteran's own opinion that his varicose veins were aggravated by his active service.  In this case, the Board does not find him competent to provide an opinion regarding the permanent worsening (aggravation) of his varicose veins as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

The government has, thus, rebutted the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

With respect to thrombosis, the VA physician who rendered the July 2015 opinion noted that the Veteran's thrombosis diagnosed in 2012 was an acute condition.  The determinative issue is whether the Veteran manifests a chronic thrombosis disability.  In the absence of competent medical evidence that a current chronic thrombosis disability exists that was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for thrombosis have not been established.  38 C.F.R. § 3.303. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for an acquired flat foot disability of the right foot to include as secondary to service-connected disability is granted.

Entitlement to service connection for varicose veins with thrombosis is denied.

Entitlement to service connection for dermatitis and residual scarring of the right lower leg to include as secondary to service-connected disability is granted.
REMAND

With respect to an evaluation in excess of 10 percent for right ankle malleolar deformity, the Veteran underwent a VA examination in December 2010 for the purpose of determining its severity.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his service-connected right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right ankle that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  It should be specifically noted whether there is objective evidence of instability of the right ankle.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


